Citation Nr: 1420221	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 19, 1997, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to February 1968 and service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board has reviewed the physical and Virtual VA claims files.


FINDING OF FACT

The record does not contain an adequate motion to revise the September 2001 Board decision based on clear and unmistakable error.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 19, 1997, for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 7104, 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 20.1404 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than September 19, 1997, for PTSD because the Board committed clear and unmistakable error in the September 2001 decision that denied his initial appeal for an earlier effective date.  See July 2009 Claim; January 2012 Substantive Appeal.  

Once the decision that assigned an effective date becomes final, "only a request for revision premised on clear and unmistakable error could result in" the assignment of an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Freestanding claims for an earlier effective date cannot overcome the finality of the decision.  Id. at 300.  

There is no legal basis upon which to grant the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The September 2001 Board decision is final-the Veteran was notified of his appellate rights but did not appeal.  38 U.S.C.A. § 7104.  The current freestanding claim for an earlier effective date cannot overcome the finality of the September 2001 Board decision, and the Veteran has not filed an adequate motion to revise based on clear and unmistakable error.  See Rudd, 20 Vet. App. at 300.  Even if the Board were to consider the Veteran's January 2012 substantive appeal as a motion to revise based on clear and unmistakable error, it would be inadequate, as it does not clearly and specifically identify any alleged errors of fact or law in the September 2001 decision.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1404(a)-(c). 

As the Veteran's claim cannot be substantiated as a matter of law, a discussion of VA's duties to notify and assist is unnecessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 5-2004, at ¶ 1 (June 23, 2004).  


ORDER

The claim for an effective date earlier than September 19, 1997, for PTSD is dismissed without prejudice.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


